J-S20020-22

                                   2022 PA Super 116

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY DEAN MCFARLAND                     :
                                               :
                       Appellant               :   No. 204 WDA 2022

      Appeal from the Judgment of Sentence Entered September 21, 2020
                 In the Court of Common Pleas of Blair County
                 Criminal Division at CP-07-CR-0000943-2018


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

OPINION BY MURRAY, J.:                              FILED: June 29, 2022

        Jeffrey Dean McFarland (Appellant) appeals from the judgment of

sentence imposed after a jury found him guilty of unlawfully manufacturing a

controlled substance (MCS) and criminal conspiracy.1 We affirm.

        The trial court detailed the relevant facts as follows:

               Officer Philip Worthy [(Officer Worthy)] is employed by the
        Altoona Police Department and is a member of the West Drug Task
        Force. During the course of his employment, Officer Worthy
        [learned] that methamphetamine can be manufactured using a
        one-pot method, using a two liter bottle. During the course of his
        employment, Officer Worthy [learned] that pseudoephedrine is a
        main     ingredient     of    manufacturing     methamphetamine.
        Pseudoephedrine is typically distributed in blister packets
        [purchased at pharmacies or retail stores; this over-the-counter
        medication is commonly used to treat seasonal allergy and cold
        symptoms]. Other items [that] can be used for manufacturing
        methamphetamine are: [lithium] batteries, camp fuel, muriatic
        acid, funnels, and coffee filters.


____________________________________________


1   35 P.S. § 780-113(a)(30); 18 Pa.C.S.A. § 903(a)(1).
J-S20020-22


            On March 5, 2018, Officer Worthy responded to 2827 Pine
     Avenue, Altoona, PA, with deputies from the Blair County Sheriff’s
     Office for attempted warrant service on Shawn Amick and Mary
     Blackie. Upon arrival at the residence, [which was owned by Mary
     Blackie,] Officer Worthy observed Shawn Amick through a window
     in the kitchen area of the home. Shawn Amick attempted to leave
     the residence through the back door once police knocked. This
     resulted in a brief foot pursuit through the home. Upon entering
     the living room, Officer Worthy observed Mary Blackie[, Appellant,
     and his brother/co-defendant,] Randy McFarland [(McFarland)
     (We collectively refer to Appellant and McFarland as
     “Defendants”).] ...

            Once Mary Blackie and Shawn Amick were secured, Officer
     Worthy noted, in plain sight, a glass smoking pipe consistent with
     smoking methamphetamine, empty blister packets, [lithium]
     batteries, and a Mountain Dew bottle with a white crystal
     substance inside it. The Defendants were seated on chairs [in the
     living room] near Mary Blackie and the coffee table. The pipe,
     empty blister packs, and batteries were on the coffee table directly
     in front of the Defendants …. The Mountain Dew bottle with the
     white crystal contents was on the floor at the feet and in between
     Mary Blackie and one of the Defendants. Officer Worthy observed
     this to be within arm’s reach of both Defendants and Mary Blackie.
     Other officers conducted a protective sweep of the residence for
     any additional parties and upon doing so, made additional
     observations of items in plain sight, in various areas of the house,
     which were suspected of [being used to] manufactur[e]
     methamphetamine consistent with the one-pot method.

          As a result of the observations, Pennsylvania State Police
     Clandestine Lab was notified and responded to the house. The
     Clandestine Team concluded that the residence contained a
     methamphetamine production lab using the one[-]pot method.

            To purchase pseudoephedrine, an ingredient of the one-pot
     manufacturing method, a buyer must show a government issued
     identification and provide a signature to the pharmacy. The
     information provided by the buyer, such as name, address, and
     date of birth, as well as the date, time, brand, and amount of
     purchase is logged by the pharmacy into a database, known as




                                    -2-
J-S20020-22


       the National Precursor Log Exchange (NPLEX).[2] The system
       limits the amount of pseudoephedrine that can be purchased [by
       an individual] during a specific period of time.

             Officer Worthy identified the NPLEX logs for Mary Blackie, as
       well as for [Appellant] and [] McFarland[.         Officer Worthy
       conducted the NPLEX database searches approximately one week
       after March 5, 2018.] The logs contained purchases made from
       2014 to March 5, 2018. The NPLEX log (Commonwealth Exhibit
       1) reveals:

          (a) On November 26, 2017, [Appellant] attempted a
          purchase of Wal-Phed in a 24, a 48, and a 96 count box at
          4:34    pm    and    4:35    pm[.    Wal-Phed    contains
          pseudoephedrine]. He was subsequently blocked from
          purchasing the items because he exceeded the 9 gram limit
          within 30 days. This purchase was attempted at the East
          Plank Road Walgreens.

          (b) On November 26, 2017, Mary Blackie successfully
          purchased a 96 count of Wal-Phed at the same Walgreens
          store at 4:42 pm.

          (c) On January 4, 2018, [Appellant] was blocked from
          purchasing a 10 count box of pseudoephedrine at 10:47 am
          at Dick’s Pharmacy in Altoona, Pennsylvania.

          (d) On this same date, Mary Blackie bought a 10 count box
          of pseudoephedrine from the same pharmacy at 11:09 am.

          (e) On January 28, 2018, Mary Blackie bought a 10 count
          box of pseudoephedrine at 10:13 am at the Walgreens on
          East Plank Road in Altoona[,] while [Appellant] was blocked
          from making this same purchase at 10:21 am.

          (f) On February 5, 2018, Mary Blackie purchased a 20 count
          box of pseudoephedrine at 8:35 pm[. Appellant] made the
          same purchase at the same store at 8:36 pm.
____________________________________________


2 The trial court explained NPLEX is a “web-based database [that] enables
retailers to enter sales data pursuant to the federal Combat Methamphetamine
Epidemic Act of 2006. 21 C.F.R. Part 1314.” Trial Court Opinion, 9/18/19, at
12.

                                           -3-
J-S20020-22



        (g) On February 19, 2018, [Appellant] purchased a 20 count
        box of pseudoephedrine at 4:22 pm at Walgreens located
        on East Plank Road in Altoona, Pennsylvania.

        (h) At 4:28 pm on the same date, Mary Blackie purchased
        a 10 count box of pseudoephedrine at 4:29 pm at the same
        store.

        (i) A comparison of the NPLEX logs for [Appellant] and []
        McFarland reveal that on March 2, 2018, both individuals
        purchased pseudoephedrine at the Walgreens on East Plank
        Road in Altoona, Pennsylvania. [Appellant] purchased a 10
        count box at 7:42 pm while [McFarland] purchased a 14
        count box at 7:49 pm.

           The NPLEX logs list numerous purchases and attempted
     purchases by [Appellant and McFarland; the logs also contained
     Defendants’ respective dates of birth and driver’s license
     numbers]. Looking at the time frame of January of 2017 through
     March 2, 2018, Commonwealth Exhibit 1 shows 28 successful
     purchases and 17 blocked purchases by [Appellant]. All but one
     of these purchases and attempts at purchase took place at various
     pharmacies in Altoona. During the same time frame, [McFarland]
     made 17 purchases and had 12 purchases that were blocked.

            A consolidated preliminary hearing for both Defendants was
     held on May 23, 2018, before the Honorable Magisterial District
     Judge Benjamin Jones; Officer Worthy testified at said preliminary
     hearing [as the only witness]. During cross examination, the
     officer confirmed that the home located at 2827 Pine Avenue,
     Altoona [(the Pine Avenue house)] is owned by Mary Blackie. The
     Officer testified that [Appellant] lives at 608 Six Mile Run Road in
     Defiance, PA. There was no evidence found by the officer to
     indicate [Appellant] was living at the Pine Avenue house. Officer
     Worthy admitted that [Appellant and McFarland] did not look
     impaired on the evening of March 5, 201[8], when the officer
     encountered them at the Pine Avenue house. Officer Worthy
     stated [Appellant and McFarland] had no methamphetamine
     paraphernalia [or other contraband] on their person. The Officer
     did testify that [McFarland] had approximately three-thousand
     five-hundred dollars ($3,500.00) in US currency on his person
     when an inventory of [his] possessions was taken at the Altoona
     Police Department.

                                    -4-
J-S20020-22



Trial Court Opinion, 9/18/19, at 2-7 (footnote added; citations, paragraph

numbering, and some spacing omitted).

       At the close of the preliminary hearing, Judge Jones held for court most

of the charges against Appellant.3 On November 26, 2018, Appellant filed an

omnibus pretrial motion (OPT Motion) seeking, inter alia, suppression of his

NPLEX log. See OPT Motion, 11/26/18, at ¶¶ 20-21, 26-27 (asserting Officer

Worthy did not secure a search warrant or court order before obtaining the

NPLEX log, which contained Appellant’s private, protected health information).

Appellant’s OPT Motion also sought dismissal of all charges. He claimed the

Commonwealth had failed to establish a prima facie case where the evidence

established he was merely present at the Pine Avenue house and unaware of

the drug manufacturing operation.

       The trial court held a suppression hearing on May 24, 2019. After the

hearing, the court ordered the parties to file memoranda of law on the

suppression issue. Order, 5/24/19, at 1-2. The court specifically directed the


____________________________________________


3 In addition to MCS and conspiracy, the Commonwealth charged Appellant
with recklessly endangering another person (REAP), 18 Pa.C.S.A. § 2705;
risking catastrophe, id. § 3302(b); possessing precursor substances with
intent to unlawfully manufacture a controlled substance, 35 P.S. § 780-
113.1(a)(3); possessing esters, salts, or isomers with intent to manufacture
a controlled substance, id. § 780-113.1(a)(4); possession of a controlled
substance (PWID), id. § 780-113(a)(16); possession of drug paraphernalia,
id. § 780-113(a)(32); and operating a methamphetamine laboratory near a
school, id. § 780-113.4(a)(3). At the preliminary hearing, Judge Jones
dismissed the charges of REAP, risking catastrophe, and PWID, finding the
Commonwealth failed to establish a prima facie case.

                                           -5-
J-S20020-22


parties to address a prior opinion authored by a separate Blair County Court

of Common Pleas Judge in the analogous case of Commonwealth v.

Babcock, CR-403-2012 (Babcock), where the court addressed whether

police required a warrant to conduct an NPLEX search.

      The Commonwealth claimed in its memorandum of law that Babcock

was directly on point and Babcock’s holding – that no warrant is necessary

to conduct an NPLEX search – applied to Appellant’s case. See Memorandum

of Law, 6/21/19, at 16 (Babcock “had a very similar factual pattern to the

present case as law enforcement located a methamphetamine lab in Mr.

Babcock’s residence”; and “President Judge Elizabeth A. Doyle opined that law

enforcement did not need a warrant to examine the NPLEX logs, as the

information contained in such documents was not personal information that

created a heightened expectation of privacy.”). In his memorandum of law,

Appellant argued Babcock is contrary to precedent. Memorandum of Law,

7/24/19, at 7 (unnumbered).

      By opinion and order entered September 18, 2019, the trial court denied

Appellant’s OPT Motion. The case proceeded to trial in February 2020. The

jury found Appellant guilty of MCS and conspiracy, and not guilty of the

remaining charges. On June 29, 2020, the trial court imposed an aggregate

sentence of 3 - 24 months of incarceration, followed by two years of probation.

      On July 8, 2020, the Commonwealth filed a post-sentence motion for

reconsideration. It claimed the trial court erred in failing to sentence Appellant


                                      -6-
J-S20020-22


to the statutory mandatory minimum sentence – two years of incarceration –

pursuant to 35 P.S. § 780-113(k) (mandatory minimum sentence for persons

convicted of MCS or related manufacturing offenses).

      On July 13, 2020, Appellant filed a post-sentence motion challenging

the verdicts as being against the weight of the evidence. Appellant further

claimed the jury’s verdicts were not supported by sufficient evidence, and the

trial court erred in failing to suppress the NPLEX logs.

      The trial court held a hearing on the parties’ post-sentence motions on

September 21, 2020. The court granted the Commonwealth’s motion and re-

sentenced Appellant, pursuant to 35 P.S. § 780-113(k), to an aggregate two

to four years in prison, followed by two years of probation. Order, 9/21/20.

The court denied Appellant’s post-sentence motion.

      This timely appeal followed. Appellant and the trial court complied with

Pa.R.A.P. 1925. Appellant presents three issues for our consideration:

      I.    Whether the court erred in not granting the motion to
            suppress and allowing the admission of the NPLEX precursor
            log tracking system search and search results[?]

      II.   Whether the interests of justice entitle the Appellant to have
            the jury’s verdict vacated as it was against the sufficiency of
            the evidence[?]

      III. Whether the interests of justice entitle the Appellant to have
           the jury’s verdict vacated as it was against the weight of the
           evidence[?]

Appellant’s Brief at viii (reordered; some capitalization altered).




                                      -7-
J-S20020-22


      Appellant first argues the trial court abused its discretion in denying his

OPT Motion where police failed to obtain a search warrant or court order to

conduct the NPLEX search. See id. at 5-11. Appellant contends: “Because

there is a reasonable expectation of privacy in the information provided to the

NPLEX, law enforcement is required to obtain a search warrant to access these

records[.]”   Id. at 10.   Appellant also claims the federal Health Insurance

Portability and Accountability Act, 45 C.F.R. § 160.101 et seq. (HIPAA),

protects against disclosure of “health information,” see id. § 160.103, and

the information contained in Appellant’s NPLEX log constitutes “health

information.” See Appellant’s Brief at 8-10.

      The Commonwealth rejects Appellant’s claim, arguing that the police

lawfully obtained Appellant’s NPLEX log without a warrant:

      The information contained in these logs is basic identification
      which is not such personal information that warrants a heightened
      expectation of privacy. Further, this information is only kept in
      the log for over the counter medicines. It is not utilized when
      someone obtains medicine via a prescription from a licensed
      physician, which may constitute a medical record that requires a
      warrant. The Commonwealth avers that the only basis for
      someone to be concerned about privacy with respect to his or her
      purchases of pseudoephedrine is if he or she was obtaining the
      item for an illegal purpose. This concern for privacy would not be
      as strong for someone who is obtaining pseudoephedrine to use
      [it] for its intended purpose of treating the common cold or
      seasonal allergies. Notably, the logs kept in the NPLEX database
      are not medical records that require law enforcement to obtain a
      warrant.

Commonwealth Brief at 37. The Commonwealth also correctly observes our

appellate courts have “yet to determine that law enforcement needs a warrant


                                      -8-
J-S20020-22


in order to conduct a search of the information contained within the [NPLEX]

database.” Id. at 35-36.

     Our standard of review applicable in challenges to the denial of an OPT

motion

     is limited to determining whether the factual findings are
     supported by the record and whether the legal conclusions drawn
     from those facts are correct. We are bound by the suppression
     court’s factual findings so long as they are supported by the
     record; our standard of review on questions of law is de
     novo. Where, as here, the defendant is appealing the ruling of
     the suppression court, we may consider only the evidence of the
     Commonwealth and so much of the evidence for the defense as
     remains uncontradicted. Our scope of review of suppression
     rulings includes only the suppression hearing record and excludes
     evidence elicited at trial.

Commonwealth v. Yandamuri, 159 A.3d 503, 516 (Pa. 2017) (citations

omitted). When a defendant files a motion to suppress evidence, “it is the

Commonwealth’s     burden   to   present   evidence    that    the    defendant’s

constitutional rights were not infringed.” Commonwealth v. Enimpah, 106

A.3d 695, 701 (Pa. 2014).

     “The Fourth Amendment to the United States Constitution and Article I,

Section 8 of the Pennsylvania Constitution guarantee the right of the people

to be secure in their persons, houses, papers, and possessions from

unreasonable searches and seizures.” Commonwealth v. Anderson, 2022

PA Super 95, at * 19 (Pa. Super. 2022) (en banc) (citation omitted). “Under

the Fourth Amendment, searches and seizures without a warrant are

presumptively   unreasonable,    subject   only   to   specifically   established


                                    -9-
J-S20020-22


exceptions.”   Commonwealth v. Wilmer, 194 A.3d 564, 568 (Pa. 2018)

(citation and quotations omitted); see also Commonwealth v. Heidelberg,

267 A.3d 492, 502 (Pa. Super. 2021) (en banc) (“As a general rule, a warrant

stating probable cause is required before a police officer may search for or

seize evidence.” (citation and quotations omitted)).         The Pennsylvania

Constitution’s protections are broader than those of the United States

Constitution in this regard. Commonwealth v. Alexander, 243 A.3d 177,

202 (Pa. 2020). Our Supreme Court has explained:

      A search occurs when police intrude upon a constitutionally
      protected area without the individual’s explicit or implicit
      permission. To constitute such an intrusion, the action need not
      uncover something “of great personal value”; even a small,
      seemingly insignificant act of information gathering by police in a
      constitutionally protected area is a search.

Commonwealth v. Fulton, 179 A.3d 475, 487-88 (Pa. 2018) (citations

omitted).

      Where, as here, our appellate courts have not yet determined the scope

of protection afforded under the Fourth Amendment and Article I, Section 8,

we employ a two-part test:       “That test requires a person to (1) have

established a subjective expectation of privacy[;] and (2) have demonstrated

that the expectation is one that society is prepared to recognize as reasonable

and legitimate.” Commonwealth v. Duncan, 817 A.2d 455, 463 (Pa. 2003)

(citation omitted)). “The expectation of privacy is an inquiry into the validity

of the search or seizure itself; if the defendant has no protected privacy

interest, neither the Fourth Amendment nor Article I, § 8 is implicated.”

                                     - 10 -
J-S20020-22


Enimpah, 106 A.3d at 699. “In determining whether a person’s expectation

of privacy is legitimate or reasonable, we must consider the totality of the

circumstances and the determination ultimately rests upon a balancing of the

societal interests involved.” Commonwealth v. Kane, 210 A.3d 324, 330

(Pa. Super. 2019) (citation and quotations omitted).

     In this case, the trial court determined Appellant’s NPLEX log was

properly admitted without a warrant, reasoning:

     NPLEX is the Real Time Stop Sale system used in Pennsylvania.
     The Real Time Stop Sale system is defined at 35 [P.S. §] 780-102
     as follows:

        “Real-time stop-sale system” means a system intended to
        be used by law enforcement agencies and pharmacies or
        other business establishments that:

          (1) is installed, operated and maintained free of any one-
          time or recurring charge to the business establishment
          or to the Commonwealth;

          (2) is able to communicate in real time with similar
          systems operated in other states and similar systems
          containing information submitted by more than one
          state;

          (3) complies with the security policy of the Criminal
          Justice Information Services Division of the Federal
          Bureau of Investigation or its successor;

          (4) complies with information exchange standards
          adopted by the National Information Exchange Model or
          its successor;

          (5) uses a mechanism to prevent the completion of a sale
          of a product containing ephedrine or pseudoephedrine
          that would violate Federal or State law regarding the
          purchase of a product containing those substances; and


                                    - 11 -
J-S20020-22


         (6) is equipped with an override of the mechanism that:

           (i) may be activated by an employee of a business
           establishment; and

           (ii) creates a record of each activation of the override.

     [Id.] (emphasis added).

           The Controlled Substance, Drug, Device and Cosmetic Act
     (35 P.S. [§] 780-101 et seq.) establishes at Section 780-113.6, a
     system for tracking retail sales of ephedrine or products
     containing pseudoephedrine. Act 53 of 2013 (House Bill 602) was
     approved by the Governor on July 9, 2013, and became effective
     April 5, 2014. Pennsylvania requires that retailers limit the sale
     of pseudoephedrine to certain amounts and to record for each
     purchase: (1.) the name[ and] address of the purchaser; (2.) the
     name and quantity of the product purchased; (3.) the date and
     time of the purchase; and (4.) the purchaser’s identification, type,
     and number, plus the purchaser’s signature in the logbook. 35
     P.S. § 780-113.6(c). “The vendor of the real-time stop-sale
     system shall forward State transaction records in the real-time
     stop-sale system to the department weekly and provide real-time
     access to the real-time stop-sale system information through the
     system’s online portal to law enforcement in this Commonwealth
     as authorized by the department.” 35. P.S. § 780-113.6(f). The
     term “department” is defined at 35 P.S. [§] 780-102 to be the
     Department of Health for the Commonwealth. The retailer is also
     required to submit the above referenced information to a real-
     time stop-sale system in order to assure that the purchaser is not
     making a purchase above the prescribed limits. 35 P.S. § 780-
     113.6(d).      The collected data is viewable by law
     enforcement in keeping with both the federal law and the
     corresponding PA statute.

           The NPLEX database tracks sales of over-the-counter cold
     and allergy medications containing precursors to the illegal drug,
     methamphetamine. … HIPAA[] regulates the use and disclosure
     of health information. The term “health information” is defined at
     45 CFR [§] 160.103. In part, the definition states that health
     information:

        (2) Relates to the past, present, or future physical or mental
        health or condition of an individual; the provision of health

                                    - 12 -
J-S20020-22


           care to an individual; or the past, present, or future
           payment for the provision of health cans to an individual.

         [Id.]

               The information collected and contained in the NPLEX
         database is not “health information” such that i[t] comes under
         the jurisdiction of the Privacy Rule under HIPAA.            The
         information being gathered by retail pharmacies is not
         health care information. It is retail purchase information.
         It does not speak to a past, present or future physical or mental
         health condition that is specific to the purchaser. The [NPLEX]
         data simply demonstrates that on a particular date and
         time, and at a particular location, the identified individual
         purchased, or attempted to purchase an over-the-counter
         medication.

               The Defendants could have no reasonable expectation of
         privacy where each allegedly entered a public business and
         requested an over-the-counter medication which could either be
         used to treat legitimate physical ailments or could be used to
         manufacture illegal substances. In doing so, the Defendants
         would have each voluntarily produced a form of
         identification with name, address, and date of birth to
         procure the requested substance. Lastly, each Defendant
         would have supplied a signature. Further, the Defendants could
         have no reasonable expectation of privacy in records of the
         aforementioned information kept by the pharmacy and logged into
         the NPLEX.

Trial Court Opinion, 9/18/19, at 12-15 (emphasis added; paragraph

numbering and some spacing omitted). We agree with and adopt the trial

court’s cogent reasoning and determination. We are also persuaded by the

Commonwealth’s argument that “the only basis for someone to be concerned

about privacy with respect to his or her purchases of pseudoephedrine is if he

or she was obtaining the item for an illegal purpose.” Commonwealth’s Brief

at 37.


                                      - 13 -
J-S20020-22


       Although our research discloses no Pennsylvania appellate decision on

point, we are persuaded by the reasoning of the Blair County Court of Common

Pleas in Babcock, supra, which involved nearly identical facts.             See

Commonwealth v. Anderson, 40 A.3d 1245, 1249 n.5 (Pa. Super.

2012) (“We recognize that decisions of the Court of Common Pleas are not

binding precedent; however, they may be considered for their persuasive

authority.” (citation omitted)).       The trial court in Babcock ruled that law

enforcement does not need to secure a search warrant before obtaining NPLEX

database results of an individual’s purchase history (and attempted purchase

history) of over-the-counter (OTC) pseudoephedrine from a pharmacy,4 for

the following reasons:

       [Mr. Babcock,] in … open business hours of a public
       business, walked into [the pharmacy] in full view of every
       member of the public and requested an over-the-counter
       substance that could either be used to treat minor ailments, such
       as allergies, or could be used to manufacture illegal controlled
       substances[. Mr. Babcock also] voluntarily gave his personal
       information to procure such substances. The Court finds that
       there is no expectation of privacy in such action by an individual
       and no expectation of individual privacy in any record voluntarily
       kept by a pharmacy in that situation. In fact, the Court almost
       deems it a consent to search, that [Mr. Babcock] voluntarily
       provided    the    information    he    provided   [to   purchase
       pseudoephedrine, i.e., his name, date of birth, and driver’s
       license]. … [T]he Court is not going to protect a privacy interest
       of people who come into retail establishments seeking to purchase
       substances which are not prescribed for them by a licensed
       physician …, but also may be used to manufacture controlled
       substances to the detriment of the general public.
____________________________________________


4OTC medications, unlike prescription medications, are dispensed in labeled
boxes publicly indicating their contents.

                                          - 14 -
J-S20020-22



Order, 9/7/12, at 1-2 (emphasis added).

       We conclude the cogent reasoning of the court in Babcock is equally

applicable to the instant appeal. There is no merit to Appellant’s claim that

Babcock is contrary to precedent. Furthermore, federal courts have ruled

that law enforcement is not required to secure a search warrant to obtain

NPLEX results.5 See, e.g., May v. Strain, 55 F. Supp. 3d 885, 898-99 (E.D.

La. 2014) (“Neither the Court nor, apparently, the parties can locate any

authority showing a clearly established constitutional privacy right that

prohibits law enforcement from accessing an individual’s OTC records” of

pseudoephedrine purchases and attempted purchases).

       Based on the foregoing, Appellant has no protected privacy interest in

the NPLEX search results, and thus “neither the Fourth Amendment nor Article

I, § 8 is implicated.” Enimpah, supra; cf. Commonwealth v. Shaw, 770

A.2d 295, 299 (Pa. 2001) (“The right to privacy extends to medical records of

patients.”). Finally, we note that Appellant, for the first time on appeal, argues

the admission of his NPLEX log violated his constitutional right to confront

witnesses against him. See Appellant’s Brief at 7-8. Our Supreme Court has

instructed, “it is axiomatic that issues not raised in lower courts are waived



____________________________________________


5 See Rudalavage v. PPL Elec. Utils. Corp., 268 A.3d 470, 479 n.7 (Pa.
Super. 2022) (“Where we are unable to find Pennsylvania precedent, we may
look to federal case law for its persuasive value.” (citation and quotations
omitted)).

                                          - 15 -
J-S20020-22


for purposes of appellate review, and they cannot be raised for the first time

on appeal.” Trigg v. Children’s Hosp. of Pittsburgh, 229 A.3d 260, 269

(Pa. 2020) (citing Pa.R.A.P. 302(a)).          Accordingly, Appellant waived this

argument.6      As the trial court did not abuse its discretion in declining to

suppress the NPLEX log, Appellant’s first issue does not merit relief.

       In his second issue, Appellant contends the Commonwealth failed to

present sufficient evidence to convict him of MCS and conspiracy beyond a

reasonable doubt.        See Appellant’s Brief at 1-3.      Appellant claims the

“[e]vidence failed to establish that [he] possessed a controlled substance;

therefore, evidence was not sufficient” to support his convictions. Id. at 2-3.

Appellant further argues his “three and a half year purchase history of

pseudoephedrine was at no time during the trial shown to be directly

connected to this one particular incident.” Id. at 3.

       We first address whether Appellant preserved this claim. It is settled

that to “preserve a sufficiency claim, the Rule 1925(b) statement must specify

the element or elements upon which the evidence was insufficient.”



____________________________________________


6 Even if not waived, we would determine this argument lacks merit. We are
persuaded by the reasoning of other state appellate courts in State v. Cady,
425 S.W.3d 234, 247 (Mo. Ct. App. 2014) (concluding, “Because
the NPLEX records are not testimonial in nature, Defendant’s right of
confrontation was not violated, and the trial court did not err in admitting
the NPLEX records.”), and People v. Linnartz, 2020 WL 6228285, at **2-3
(Mich. Ct. App. 2020) (same); see also Commonwealth v. Arthur, 62 A.3d
424, 429 n.9 (Pa. Super. 2013) (this Court may consider decisions from other
state courts for their persuasive value).

                                          - 16 -
J-S20020-22


Commonwealth v. Widger, 237 A.3d 1151, 1156 (Pa. Super. 2020). If the

appellant does not specify such elements, the sufficiency claim is deemed

waived. Commonwealth v. Roche, 153 A.3d 1063, 1072 (Pa. Super. 2017).

Here, Appellant, in his court-ordered Rule 1925(b) statement, raised a

boilerplate challenge to the sufficiency of the evidence that did not specify the

element or elements for which the evidence was insufficient.          See Rule

1925(b) Statement, 2/17/22, at 1 (unnumbered) (stating, “There was

insufficient evidence to convict the Defendant in this case.”).       Given this

deficiency, Appellant waived his sufficiency issue. See Roche, supra.

      Waiver notwithstanding, the sufficiency challenge would lack merit. We

are mindful of the following:

      When reviewing a sufficiency of the evidence claim, this Court
      must view the evidence and all reasonable inferences to be drawn
      from the evidence in the light most favorable to the
      Commonwealth as verdict winner, and we must determine if the
      evidence, thus viewed, is sufficient to prove guilt beyond a
      reasonable doubt. This Court may not substitute its judgment for
      that of the factfinder. If the record contains support for the
      verdict, it may not be disturbed. Moreover, a jury may believe all,
      some or none of a party’s testimony.

Commonwealth v. Burns, 765 A.2d 1144, 1148 (Pa. Super. 2020) (citations

omitted). “The Commonwealth may sustain its burden by means of wholly

circumstantial evidence[.]” Commonwealth v. Brown, 48 A.3d 426, 430

(Pa. Super. 2012).

      The Crimes Code defines conspiracy, in relevant part, as follows:

      A person is guilty of conspiracy with another person or persons to
      commit a crime if with the intent of promoting or facilitating its

                                     - 17 -
J-S20020-22


      commission he … agrees with such other person or persons that
      they … will engage in conduct which constitutes such crime or an
      attempt or solicitation to commit such crime[.]

18 Pa.C.S.A. § 903(a)(1). We have instructed:

      Mere association with the perpetrators, mere presence at the
      scene, or mere knowledge of the crime is insufficient to establish
      that a defendant was part of a conspiratorial agreement to commit
      the crime. There needs to be some additional proof that the
      defendant intended to commit the crime along with his co-
      conspirator. Direct evidence of the defendant’s criminal intent or
      the conspiratorial agreement, however, is rarely available.
      Consequently, the defendant’s intent as well as the agreement is
      almost always proven through circumstantial evidence, such as by
      the relations, conduct or circumstances of the parties or overt acts
      on the part of the co-conspirators.

Commonwealth v. Dunkins, 229 A.3d 622, 633 (Pa. Super. 2020) (citation

omitted). Once “the trier of fact finds that there was an agreement and the

defendant intentionally entered into the agreement, that defendant may be

liable for the overt acts committed in furtherance of the conspiracy, regardless

of which co-conspirator committed the act.” Commonwealth v. Dixon, 2022

PA Super 96, *10 (Pa. Super. 2022) (citation and brackets omitted).

      With respect to MCS, the Controlled Substance, Drug, Device and

Cosmetic Act (the Act) provides:

      Except as authorized by this act, the manufacture, delivery, or
      possession with intent to manufacture or deliver, a controlled
      substance by a person not registered under this act, … or
      knowingly creating, delivering or possessing with intent to deliver,
      a counterfeit controlled substance [is prohibited].

35 P.S. § 780-113(a)(30). The Act defines “manufacture,” in relevant part,

as “the production, preparation, propagation, compounding, conversion or


                                     - 18 -
J-S20020-22


processing of a controlled substance, other drug or device or the packaging or

repackaging of such substance or article[.]” Id. § 780-102.

      In “narcotics possession cases, the Commonwealth may meet its burden

by showing actual, constructive, or joint constructive possession of the

contraband.” Commonwealth v. Vargas, 108 A.3d 858, 868 (Pa. Super.

2014) (en banc) (citation omitted).     Instantly, as the contraband was not

recovered from Appellant’s person, the Commonwealth had to establish his

constructive possession or joint constructive possession. Commonwealth v.

Roberts, 133 A.3d 759, 767 (Pa. Super. 2016).

      Constructive possession is a legal fiction, a pragmatic construct to
      deal with the realities of criminal law enforcement. Constructive
      possession is an inference arising from a set of facts that
      possession of the contraband was more likely than not. We have
      defined constructive possession as “conscious dominion.” We
      subsequently defined “conscious dominion” as “the power to
      control the contraband and the intent to exercise that control.” To
      aid application, we have held that constructive possession may be
      established by the totality of the circumstances.

Id. at 767-68 (citation omitted). Constructive possession may be proven by

circumstantial evidence. Commonwealth v. Mikitiuk, 213 A.3d 290, 303

(Pa. Super. 2019).

      Appellant claims the “evidence presented at the trial established only

that [he] was merely present at the house where Shawn Amick and Mary

Blackie were manufacturing controlled substances.” Appellant’s Brief at 1-2.

The “law is clear that a defendant cannot be convicted of a crime where the




                                     - 19 -
J-S20020-22


only evidence to connect him with the crime is ‘mere presence’ at or near the

scene.” Commonwealth v. La, 640 A.2d 1336, 1344 (Pa. Super. 1994).

      A defendant’s mere presence at a place where contraband is found
      or secreted is insufficient, standing alone, to prove that he
      exercised dominion and control over those items. Thus, the
      location and proximity of an actor to the contraband alone is not
      conclusive of guilt. Rather, knowledge of the existence and
      location of the contraband is a necessary prerequisite to proving
      the defendant’s intent to control, and, thus, his constructive
      possession. If the only inference that the fact finder can make
      from the facts is a suspicion of possession, the Commonwealth
      has failed to prove constructive possession. It is well settled that
      facts giving rise to mere association, suspicion or conjecture, will
      not make out a case of constructive possession. Further, for the
      Commonwealth to prove constructive possession where more than
      one person has access to the contraband, the Commonwealth
      must introduce evidence demonstrating either the defendant’s
      participation in the drug-related activity or evidence connecting
      the defendant to the specific ... areas where the contraband was
      kept.

Mikitiuk, 213 A.3d at 304 (citations, quotations, and brackets omitted).

      In Mikitiuk, police responded to a parked pick-up truck in which

appellant had been a passenger, upon receiving tips from confidential

informants that illegal drug activity was occurring in the truck. Id. at 294.

Upon arrival, police saw appellant standing outside of the truck. Id. Police

recovered from both the truck, and a backpack on the ground nearby, several

items and precursors consistent with manufacturing methamphetamine using

the   “one-pot”   method,   including   plastic   bottles,   coffee   filters,   and

pseudoephedrine. Id. at 294-95. On appeal, the appellant raised a sufficiency

challenge to his convictions of, inter alia, MCS and conspiracy. We rejected

the claim, reasoning as follows:

                                     - 20 -
J-S20020-22


     [T]he evidence reveals appellant was an active participant in the
     transporting of [] methamphetamine-making items in an urban
     area. For instance, the evidence reveals appellant was riding in
     the bed of the pick-up truck with the visible items when the police
     stopped it.    Also, [the arresting officer] testified Appellant
     admitted to him that he was in Lebanon to show Mr. Leeper, who
     was driving the pick-up truck, how to manufacture
     methamphetamine using the “one pot” method, which was
     consistent with the items found in the pick-up truck. …

                                    ***

     Moreover, in light of the fact appellant was the only person found
     outside of the pick-up truck upon the officers’ arrival, the jury was
     free to infer that appellant was the person who placed the
     backpack in the bushes near the pick-up truck. … All of the
     evidence, together, linked appellant to the specific area where the
     illegal contraband was found and was sufficient circumstantial
     evidence of his possession of the contraband. The jury was, thus,
     free to reject appellant’s argument that he was merely present at
     the scene and was oblivious to the drug-manufacturing operation.
     Accordingly, the evidence was sufficient to establish that appellant
     knew about the contraband and had conscious dominion and
     control over the contraband. Therefore, we reject his sufficiency
     of the evidence claim.

Id. at 302, 305 (citations and some capitalization omitted).

     In this case, Officer Worthy described to the jury the information

contained in the respective NPLEX logs, which showed the extensive purchase

history (and unsuccessful attempts to purchase) pseudoephedrine by

Appellant, McFarland, and Mary Blackie. See N.T., 2/4/20, at 115-131; N.T.,

2/5/20,   at   7-8.     Officer   Worthy     testified   that   several   of   the

purchases/attempts occurred on the same day, sometimes within minutes of

each other, and/or at the same pharmacy. N.T., 2/4/20, at 123 (“[Appellant]

purchased pseudoephedrine at the same pharmacy, the same Walgreens


                                    - 21 -
J-S20020-22


pharmacy as had Mary Blackie on numerous occasions and as did []

McFarland. … [Appellant] purchased or attempted to purchase 21 times at

the pharmacy and [] McFarland attempted four purchases at that same

pharmacy.”); see also id. at 127-28. Officer Worthy testified, “of the eight

pharmacies [Appellant] utilized, he had 69 total purchases or attempted

purchases.” Id. at 125. Officer Worthy explained pseudoephedrine is the

“main active ingredient in most methamphetamine labs[.]” Id. at 102; see

also N.T., 2/5/20, at 14 (testimony of Jason Harner (Harner), an expert in

the field of forensic science, that pseudoephedrine is a crucial ingredient in

manufacturing methamphetamine via the one-pot method).

       Officer Worthy further testified that he arrived at the Pine Avenue house

on March 5, 2018, knocked on the door, and attempted to serve the arrest

warrants for Shawn Amick and Mary Blackie. See N.T., 2/4/20, at 99-100,

107.   Once inside the house, Officer Worthy saw Appellant and McFarland

seated on chairs in the living room, near Mary Blackie. Id. at 101, 132-33.

Officer Worthy saw, in plain view, a two-liter soda bottle on the floor near

Appellant and McFarland.     Id. at 100-01, 133.        Officer Worthy stated the

“green two liter soda bottle that was on the floor [] we presumed to be a one-

pot laboratory.” Id. at 101. A separate officer involved in the raid of the Pine

Avenue house, Corporal Justin Bennett (Corporal Bennett), testified that the

green two-liter bottle contained a “crystal-like white substance,” which, based

on   Corporal   Bennett’s   training   and      experience,   was   consistent   with


                                       - 22 -
J-S20020-22


methamphetamine manufactured via the one-pot method. Id. at 37-38; see

also N.T., 2/5/20, at 17-18 (Harner testifying, “the items in this case contain

all of the ingredients required to manufacture methamphetamine using the

one-pot method. … [T]he manufacture of methamphetamine using the one-

pot method was attempted and was successful.”). Officer Worthy testified the

two-liter bottle was within the reach of Appellant and McFarland. N.T., 2/4/20,

at 134. Officer Worthy also observed other items in plain view in the house

that were consistent with manufacturing methamphetamine, including

muriatic acid, lithium batteries, and blister packets of pseudoephedrine. See

id. at 103-05, 141-42; see also id. at 34 (Corporal Bennett testifying the

Pine Avenue house contained “multiple bottles [] filled with different fluids and

miscellaneous [] chemicals …[;] it was very messy”). Finally, Officer Worthy

testified McFarland had approximately $3,500 in cash on his person, which, in

the officer’s training and experience, was consistent with engaging in illicit

drug trafficking. Id. at 147, 150; see also id. at 69 (testimony from police

officer who discovered the cash on McFarland’s person at the Altoona Police

Department).

      We conclude this evidence, properly viewed in the light most favorable

to the Commonwealth as verdict winner, was sufficient to establish Appellant’s

constructive possession of the contraband, and his conspiratorial agreement

with McFarland. Contrary to Appellant’s claim, the Commonwealth produced

more evidence of his guilt than his mere presence at the Pine Avenue house;


                                     - 23 -
J-S20020-22


namely, the Defendants’ respective NPLEX logs, the large amount of cash

found     on   McFarland’s   person,   and      the   two-liter   bottle   containing

methamphetamine residue that police found within Appellant’s reach. It was

the jury’s prerogative “to reject [A]ppellant’s argument that he was merely

present at the scene and was oblivious to the drug-manufacturing operation.”

Mikitiuk, 213 A.3d at 305. Further, it bears repeating that the jury acquitted

Appellant of numerous charges. Accordingly, there is no merit to Appellant’s

sufficiency issue challenging his MCS and conspiracy convictions.

        In his final issue, Appellant argues the trial court erred in denying his

claim that the jury’s verdicts were against the weight of the evidence.

Appellant’s Brief at 3-5. Appellant contends the “majority of evidence against

[him] rests on the information in the NPLEX … search results which was so

heavily weighted as to shock one’s sense of justice.” Id. at 5; see also id.

at 4 (“there was no DNA or fingerprint evidence linking [Appellant] to the

crimes.”).

        “When reviewing a challenge to the weight of the evidence, we review

the trial court’s exercise of discretion.” Commonwealth v. Clemens, 242

A.3d 659, 667 (Pa. Super. 2020) (citation omitted). For an appellant to prevail

on a weight challenge, he must establish the evidence supporting the

conviction is “so tenuous, vague, and uncertain that the verdict shocks the

conscience of the court.” Commonwealth v. Akhmedov, 216 A.3d 307, 326

(Pa. Super. 2019) (en banc) (citation omitted). “The weight of the evidence


                                       - 24 -
J-S20020-22


is exclusively for the finder of fact, who is free to believe all, none, or some of

the evidence and to determine the credibility of the witnesses.” Clemens,

242 A.3d at 667 (citation omitted). “One of the least assailable reasons for

granting or denying a new trial is the lower court’s conviction that the verdict

was or was not against the weight of evidence[.]” Commonwealth v. Clay,

64 A.3d 1049, 1055 (Pa. 2013); see also Corvin v. Tihansky, 184 A.3d 986,

992-93 (Pa. Super. 2018) (“if there is any support in the record for the trial

court’s decision to deny the appellant’s motion for a new trial based on weight

of the evidence, then we must affirm.” (citation omitted)).

      Upon review, we discern no abuse of the trial court’s discretion in

rejecting Appellant’s weight claim. The jury was “free to believe all, none or

some of the evidence and to determine the credibility of the witnesses.”

Commonwealth        v.   Windslowe,      158    A.3d   698,   712    (Pa.   Super.

2017). Appellant essentially asks us to make findings of fact and reweigh the

evidence in his favor, which is not our role as an appellate court.           See

Commonwealth v. Miller, 172 A.3d 632, 643 (Pa. Super. 2017) (rejecting

appellant’s weight claim where he asked this Court to reweigh the evidence

and testimony in his favor); Mikitiuk, 213 A.3d at 305 (“[a]ppellant requests

that we re-weigh the evidence and assess the credibility of a witness

presented at trial, a task that is beyond our scope of review.”). Finally, and

contrary to Appellant’s claim, there is no constitutional requirement for the

police to conduct a forensic analysis of evidence. See Commonwealth v.


                                      - 25 -
J-S20020-22


Gibson, 951 A.2d 1110, 1140 (Pa. 2008). Accordingly, Appellant’s third issue

fails.

         Judgment of sentence affirmed.

         Judge King joins the opinion.

         Judge Nichols concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2022




                                         - 26 -